ORDER

PER CURIAM.
Michael Reed (“Movant”) appeals from the judgment of the Circuit Court of the City of St. Louis denying his Rule 24.035 motion for post-conviction relief after an evidentiary hearing. In his appeal, Mov-ant argues that the motion court clearly erred when it failed to find that plea counsel rendered ineffective assistance when he: (1) misinformed Movant as to the amount of time Movant would have to serve as a result of pleading guilty; (2) misinformed Movant as to the applicability of Section 558.019.3 RSMo 2000; and (3) badgered Movant into pleading guilty.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. An extended opinion would have *926no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the award pursuant to Rule 84.16(b).